Order affirmed, without costs, on the concurring opinion by Mr. Justice Marcus G. Christ at the Appellate Division.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.
September 19, 1975
Return of the remittitur requested by the Court of Appeals sua sponte and, when returned, it will be amended to read as follows: Order modified, without costs, in accordance with the concurring opinion by Mr. Justice Marcus G. Christ at the Appellate Division and, as so modified, affirmed.